Citation Nr: 1809777	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  15-26 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a dental disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1958 to August 1961. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On December 18, 2017, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he wished to withdraw the appeal as to the claim for service connection for a dental disorder.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claim for service connection for a dental disorder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Withdrawn Appeals

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2017).

In December 18, 2017 written statement, prior to the promulgation of a decision by the Board, the Veteran expressed his intent to withdraw his appeal as to the claim for service connection for a dental disorder.  As there are no allegations of error of fact or law remaining for appellate consideration at this time, the appeal is dismissed.


ORDER

Entitlement to service connection for a dental disorder is dismissed.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


